Citation Nr: 1500196	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  09-49 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral venous stasis, claimed as blood blockages in the legs.

2.  Entitlement to service connection for bilateral hip replacements, to include as secondary to the service-connected right knee disability.

3.  Entitlement to service connection for a low back disability, to include as secondary to the service-connected right knee disability.  

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for arthritis in the fingers of the right hand, claimed as a right hand condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESSES AT HEARING ON APPEAL

Appellant and Ms. JK


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 through March 1980, with additional National Guard service between 1981 and 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that in relevant part denied service connection for bilateral venous stasis, bilateral hip replacement and lower back surgery.

Also on appeal are rating decisions in May 2010 and August 2010 that denied service connection for bilateral hearing loss and right index finger/hand condition, respectively.

The Veteran testified before the undersigned Veterans Law Judge in a Travel Board hearing at the RO in November 2011 in regard to his claims for bilateral venous stasis, bilateral hip replacements and low back disability; a transcript of the hearing is of record.  In November 2012 the Board remanded these issues to the Agency   of Original Jurisdiction (AOJ) for additional development.

The Board notes that the issue of service connection for a right shoulder condition is apparently in appellate status at the RO, but such issue has not yet been certified to the Board.  Therefore, such matter is not being addressed at this time and will be the subject of a later Board decision, if necessary.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is warranted.  

The Veteran had a VA orthopedic examination in December 2012.  Following examination of the Veteran, the examiner diagnosed status post total hip replacement and degenerative disc disease (DDD) of the lumbar spine.  The examiner stated it is not likely that either disorder is related to service. As rationale, the examiner stated that the Veteran underwent total hip replacement after developing osteoarthritis, which is secondary to wear-and-tear and aging, not a result of in-service injuries or his right knee problems.  The examiner noted that DDD is also a condition of wear-and-tear and aging and not related to his hip surgery and that there is no association between service-connected knee problems and claimed back injury/degeneration.  

In a March 2014 addendum opinion, a VA physician reviewed the file and stated an opinion that the claimed DDD of the lumbar spine and bilateral hip disorder had  not been aggravated beyond the normal progress of the disease by the service-connected right knee disability.  As rationale, the physician stated that the low back and bilateral hip disorders are common conditions associated with wear-and-tear and aging, and are expected to get progressively worse; they are not caused or aggravated by the right knee disability.  Thus, it is not likely that either the back condition or the bilateral hip condition was permanently aggravated by the right knee disability beyond the normal disease progression.

However, in July 2013 the Veteran's VA primary care physician entered an opinion that the Veteran's left hip and left knee were related to his right knee pathology, in that having to compensate over the years prior to right total knee replacement surgery had caused increased stress on the left hip and knee joints and led to damage to these joints.

Due to the conflicting opinions, the Board finds that a specialist opinion is warranted.

As the claim for service connection for bilateral venous stasis disease has been claimed to be secondary to his hip disability, such matter is inextricably intertwined with the remanded hip claim.

Additionally, the Board's remand in November 2012 directed the AOJ to schedule the Veteran for a Travel Board hearing in support of his claims for service connection for bilateral hearing loss and service connection for arthritis in the fingers of the right hand.  

It does not appear that the RO has scheduled the requested Travel Board hearing.  There is no indication the Veteran has withdrawn his request for the hearing,       and the Veteran's service representative recently submitted an Informal Hearing Presentation asking that a hearing be scheduled.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Travel Board hearing on the claims for service connection for bilateral hearing loss and arthritis in the fingers of the right hand in accordance with his request.  A copy of the letter notifying the Veteran of the time and place to report should be placed in the claims file.

2.  Send the claims file to an orthopedic surgeon for review.  If an examination is deemed necessary to respond to the questions presented, one should be scheduled.  Following review of the claims file, to include the July 2013 statement from the Veteran's primary care physician that having to compensate over the years prior to right total knee replacement surgery had caused increased stress on the left hip and knee joints and led to damage to these joints, the orthopedic surgeon should respond to the following, to include providing the medical reasoning for the opinions given:

a. Is it is more likely, less likely, or at least as likely as not (50/50 probability) that any current low back disability was caused by the Veteran's service-connected right knee disability, to include any altered gait resulting from the right knee disability?  If not,    is the low back disability permanently worsened beyond normal progression (aggravated) by the service connected right knee disability, to include any altered gait resulting from the right knee disability?  If the service-connected right knee disability aggravates any diagnosed low back disability, the specialist should quantify, if possible, the extent to which the disability was aggravated.

b. Is it is more likely, less likely, or at least as likely as not (50/50 probability) that any current left and right hip disability was caused by the Veteran's service-connected right knee disability, to include any altered gait resulting from the right knee disability?  If not,    is the hip disability permanently worsened beyond normal progression (aggravated) by the service connected right knee disability, to include any altered gait resulting from the right knee disability?  If the service-connected right knee disability aggravates any diagnosed hip disability, the specialist should quantify, if possible, the extent to which the disability was aggravated.

3.  After the medical opinion requested above has been obtained, the AOJ should again review the record with respect to the claims for service connection for bilateral hip replacements, low back disability and bilateral venous stasis.  If the benefits sought on appeal remain denied,     the appellant and representative should be furnished a supplemental statement of the case and be given the opportunity to respond thereto before the case is returned  to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


